DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner notes that the Drawings will be Objected and suggest the applicant to submit the drawings in numerical order and to make sure all references in the drawings are described in the specification.
Election/Restrictions
This application contains claims directed to the following patentably distinct species (as best understood): 
Species A: FIG. 1-4, 25 & 28 shows “turbine means” having blades each comprising a projecting portion overhanging from a distal end thereof;
Species B: FIG. 1 & 4-6 shows “turbine means” comprising overhangingly projecting portion comprises automatic adjustment means;
Species C: FIG. 1, 4 & 6/1 shows “turbine means” which said overhangingly projecting portion projects from a proximal end of the blade itself;
Species D: FIG. 1, 4 & 6/2 shows “turbine means” which said blade comprises two overhangingly projecting portions, one projecting from a distal end of the blade, and the other from a proximal end of the blade;
Species E: FIG. 1, 4 & 7 shows “turbine means” having respective blade shape variant;
Species F: FIG. 1, 4 & 8 shows “turbine means” having respective blade shape variant;
Species G: FIG. 1, 4 & 9 shows “turbine means” having respective blade shape variant;
Species H: FIG. 1, 4 & 10 shows “turbine means” having respective blade shape variant;
Species I: FIG. 1, 4 & 11 shows “turbine means” having respective blade shape variant;
Species J: FIG. 12, 12.1, 13-16 & 22  shows “turbine means” having a mechanized blade positioning mechanism;
Species K: FIG. 17-21 & 31 shows “turbine means” having multiple arrays of axially aligned, mutually superimposed blades
Species L: FIG. 1-4 & 21/1 shows “turbine means” having the blades tilting with respect to a central body;
Species M: FIG. 23 shows “turbine means” having plurality of blades, arranged about a pillar-shaped central body according to a substantially helical configuration;
Species N: FIG. 24 & 29-30 shows “turbine means” having different arrays of blades;
Species O: FIG. 26-27 & 27/1 shows “turbine means” an adjustable positioning device; and
The species are, numerous species, numerous distinct species or numerous combinations between species as best understood configurations outlines above. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. It is unclear if there is a generic claim; however, it appears that there is no generic claim. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The different species disclose different limitations and scope that require searches that do not overlap.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH ORTEGA/Examiner, Art Unit 2832